IN THE UNITED STATES COURT OF APPEALS

                      FOR THE FIFTH CIRCUIT



                          No. 97-20216



JULIO GONZALEZ, Individually and as natural
parent and next friend of minor children
Emanuel Gonzalez, Lorenso Gonzales and
Judy Gonzalez; CARMEN GONZALEZ, Individually
and as natural parent and next friend of
minor children Emanuel Gonzalez,
Lorenso Gonzalez, and Judy Gonzalez;
EMANUEL GONZALEZ, minor child;
LORENSO GONZALEZ, minor child;
JUDY GONZALEZ, minor child;
DALIA R READEAUX; JULIO GONZALEZ, JR;
DIANA GONZALEZ
                                         Plaintiffs-Appellants

                             versus

INTERNAL REVENUE SERVICE; U S CUSTOMS SERVICE;
FORT BEND COUNTY SHERIFF’S OFFICE;
ELIZABETH WIGGINTON, Special Agent;
BEN D STEVENS; JEROME RUSSEL, Special Agent;
PETER JACKSON, Customs Agent;
PATRICIA MCCAULEY, District Director,
United States Customs Service;
THE SUGARLAND POLICE DEPARTMENT;
COMERCIA BANK-TEXAS, formerly Sugar Creek National Bank

                                          Defendants-Appellees




          Appeal from the United States District Court
               for the Southern District of Texas
                         (H-94-CV-3885)


                         April 14, 1998


Before WISDOM, HIGGINBOTHAM, and JONES, Circuit Judges.
PER CURIAM:*

     AFFIRMED.   See Local Rule 47.6.




    *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.

                                 2